Order entered February 17, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00023-CV

                         IN RE VERP INVESTMENT, LLC, Relator

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-03874

                                            ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the writ of

mandamus. We ORDER the trial judge, the Honorable Dale Tillery, Judge of the 134th Judicial

District Court, Dallas County, Texas, to VACATE his October 27, 2014 “Order Granting

Plaintiff’s Motion to Compel.” Should the trial judge fail to comply with this order, the writ will

issue. We ORDER the trial judge to file with this Court, within thirty (30) days of the date of

this order, a certified copy of his order issued in compliance with this order. We order Lan

Hung Nguyen, Individually and d/b/a Dance With Me Studio to bear the costs of this original

proceeding.


                                                      /s/   ADA BROWN
                                                            JUSTICE